Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, the order to provide that appellant have leave to intervene in this action. Although the order to show cause obtained by appellant did not in terms ask leave to intervene, such leave was asked for in her affidavit and the order to show cause contained a prayer for general relief. We think, therefore, that this court may cure the irregularity in question and permit appellant to intervene. In our opinion, the direction to pay taxes, water rates, etc., contained in the order appointing respondent receiver, is mandatory. (Frankenstein v. Hamburger, 73 App. Div. 352.) Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.